UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2016 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34751 National American University Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 83-0479936 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 S. Highway 16 Rapid City, SD (Address of principal executive offices) (Zip Code) (605) 721-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£ NoR As of March 31, 2016,24,135,234 shares of common stock, $0.0001par value were outstanding. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Unaudited Condensed Consolidated Balance Sheet as ofFebruary 29, 2016 and Condensed Consolidated Balance Sheet as of May 31, 2015 3 Unaudited Condensed Consolidated Statements of Operationsand Comprehensive Income for the three and nine months ended February 29, 2016 and February 28, 2015 4 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended February 29, 2016 and February 28, 2015 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended February 29, 2016 and February 28, 2015 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM 4. CONTROLS AND PROCEDURES 30 PARTII. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 31 ITEM 1A. RISK FACTORS 31 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4. MINE SAFETY DISCLOSURES 34 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS 34 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES AS OF FEBRUARY 29, 2 CONSOLIDATED BALANCE SHEET AS OF MAY 31, 2015 (In thousands, except share and per share amounts) February 29, May 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale investments Student receivables — net of allowance of $805 and $1,583 at February 29, 2016 and May 31, 2015, respectively Other receivables Income taxes receivable 0 Deferred income taxes Prepaid and other current assets Total current assets Total property and equipment - net OTHER ASSETS: Condominium inventory Land held for future development Course development — net of accumulated amortization of $2,979 and $2,760 at February 29, 2016 and May 31, 2015, respectively Other Total other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of capital lease payable $ $ Accounts payable Dividends payable Income taxes payable 72 1 Deferred income Accrued and other liabilities Total current liabilities DEFERRED INCOME TAXES OTHER LONG-TERM LIABILITIES CAPITAL LEASE PAYABLE, NET OF CURRENT PORTION COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY: Common stock, $0.0001 par value (50,000,000 authorized; 28,430,854 issued and 24,135,234 outstanding as of February 29, 2016; 28,262,241 issued and 25,191,414 outstanding as of May 31, 2015) 3 3 Additional paid-in capital Retained earnings Treasury stock, at cost (4,295,620 shares at February 29, 2016 and 3,070,827 shares at May 31, 2015) ) ) Accumulated other comprehensive loss, net of taxes - unrealized loss on available for sale securities (4
